422 So.2d 1101 (1982)
BROWARD EMPLOYMENT AND TRAINING ADMINISTRATION, Appellant,
v.
COMMUNITY PARTNERSHIP PROGRAM, INC., a Florida Not-for Profit-Corporation, Appellee.
No. 82-79.
District Court of Appeal of Florida, Fourth District.
December 8, 1982.
Harry A. Stewart, Gen. Counsel, and Rochelle J. Daniels, Asst. Gen. Counsel, Ft. Lauderdale, for appellant.
Zebedee W. Wright, Fort Lauderdale, for appellee.
PER CURIAM.
This appeal seeks review of an order by the trial court which granted appellee's motion to set aside a default which the trial judge had previously entered pursuant to Florida Rule of Civil Procedure 1.500(b). No final judgment had ever been entered.
Under such circumstances, this court, as well as our sister courts, have held that the order setting aside such default was not appealable pursuant to Florida Rule of Appellate Procedure 9.130. McKinzie v. Hollywood, Inc., 397 So.2d 1195 (Fla. 4th DCA 1981); Praet v. Martinez, 367 So.2d 657 (Fla. 3d DCA 1979); Yates v. Roller Skating Rinks, Incorporated, 379 So.2d 1333 (Fla. 5th DCA 1980). It is similarly not reviewable by certiorari. Leibman v. Sportatorium, Inc., 374 So.2d 1124 (Fla. 4th DCA 1979). Accordingly, the appeal is dismissed.
LETTS, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.